Citation Nr: 0828301	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  03-00 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for throat cancer, as 
due to exposure to herbicides (Agent Orange) during service.

3.  Entitlement to an increased rating for duodenal ulcer, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for a skin disorder, 
currently evaluated as 10 percent disabling.

5.  Entitlement to a compensable rating for anxiety neurosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
which denied service connection for post-traumatic stress 
disorder (PTSD) and service connection for throat cancer, as 
due to exposure to herbicides (Agent Orange) during service.  
The RO also confirmed and continued a 10 percent disability 
rating for duodenal ulcer disease, and a noncompensable 
rating for a skin disorder and anxiety neurosis.  In a 
December 2002 rating decision, the RO in New York, New York, 
increased the veteran's disability rating for a skin disorder 
to 10 percent.  The veteran continued his appeal for a higher 
rating.  In November 2004, the Board remanded the claims for 
additional evidentiary development.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The veteran does not have a current diagnosis of PTSD.

3.  The veteran was not exposed to herbicides while on active 
duty in Thailand.

4.  The evidence of record demonstrates the veteran's claimed 
throat cancer is not a result of any established event, 
injury, or disease during active service.

5.  A duodenal ulcer is presently manifest by mild symptoms 
that occur once or twice yearly.

6.  A skin disorder is presently manifest by a rash that 
affects less than 20 percent of the body.

7.  Anxiety neurosis is presently manifest by symptoms not 
severe enough to interfere with occupational and social 
functioning or require continuous medication.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303 (2007).

2.  Throat cancer was not incurred in or aggravated by active 
service, nor may service incurrence of a malignant tumor be 
presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  The criteria for a rating in excess of 10 percent for 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.114, Diagnostic Code 
7305 (2007).

4.  The criteria for a rating in excess of 10 percent for a 
skin disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2007).

5.  The criteria for a compensable rating for anxiety 
neurosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in May 2001, November 2001, November 2003, and 
February 2005.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claims and identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the supplemental statement 
of the case issued in November 2007.  All identified and 
authorized records relevant to the matter have been requested 
or obtained.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the notification requirements enumerated in Vazquez-
Flores have not been satisfied.  While correspondence from 
the RO dated in April 2004 satisfied many of the requirements 
of the VCAA, the letter did not inform the veteran that he 
needed to show the effect that the worsening of his symptoms 
had on his employment and daily life.  The letter also did 
not specifically describe the requirements of the applicable 
Diagnostic Codes.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 
22 Vet.App. 37 (2008).

In this case, the Board finds that the Vazquez-Flores v. 
Peake notice error did not affect the essential fairness of 
the adjudication because the veteran was informed of the 
specific requirements of the applicable Diagnostic Codes in a 
statement of the case issued in December 2002.  The veteran 
was afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, and the RO also readjudicated the case by 
way of a supplemental statement of the case issued in 
November 2007 after the notice was provided.  Thus, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the notice error did not affect 
the essential fairness of the adjudication.

The Board notes that the veteran has not been afforded a VA 
examination in which in connection with his claims for 
service connection for PTSD and throat cancer.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that an additional 
VA examination is not required.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  Here, there is no evidence beyond the 
veteran's own unsupported contentions that he incurred PTSD 
and throat cancer while on active duty.  The service 
treatment records are negative for any signs, symptoms, or 
diagnoses of PTSD and throat cancer.  He does not have a 
current diagnosis of PTSD.  Additionally, none of the 
competent medical evidence of record provides any indication 
that there could be a connection between his present throat 
cancer and his active service.  The Board finds that there is 
sufficient competent medical evidence of record to make a 
decision on the claim.

The record indicates that the veteran previously filed for 
worker's compensation.  However, according to a private 
treatment record from August 2001 and the report of a VA 
mental examination in November 2001, it appears that the 
veteran's worker's compensation claim was for a back injury 
unrelated to the present claims.  Therefore, an additional 
remand for the worker's compensation claim records is 
unnecessary and would not result in any additional benefit 
for the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

General Law and Regulations-Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including malignant tumors and psychoses, become 
manifest to a degree of 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Veterans diagnosed with an enumerated disease who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307 (2007).

Evidence which may be considered in rebuttal of service 
incurrence of a disease will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary'' will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  38 C.F.R. § 3.307(d)(1) (2007)

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

PTSD

Here, the veteran's service treatment records are negative 
for any signs, symptoms, or diagnoses of PTSD.  The July 1971 
separation examination report indicates that the veteran was 
psychiatrically normal.

During a VA examination in August 1971, the examiner found no 
sign of psychosis.  A diagnosis of anxiety neurosis, 
incapacity none or minimal was given.

On the veteran's PTSD questionnaire submitted in 
January 2003, he indicated that he had been struggling with 
the VA for years to be compensated for his skin disorder.  He 
stated that his struggles had resulted in PTSD.

A VA treatment note dated in June 2005 reveals a negative 
screening for PTSD.

Based on the evidence of record, the Board finds that the 
veteran has not been diagnosed with PTSD.  The VA and private 
treatment records are negative for a diagnosis of PTSD.  The 
Board notes that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a).

Since the veteran does not have a diagnosed disability of 
PTSD, it is noted that Congress specifically limits 
entitlement to service-connected disease or injury where such 
cases have resulted in a disability, and in the absence of a 
proof of present disability there can be no claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

It is noted that since there is no diagnosis of PTSD the 
Board does not need to examine if the veteran does or does 
not have a verifiable stressor.

The Board has carefully considered the veteran's statements 
indicating that he has PTSD as a result of his experiences in 
applying for VA compensation for his skin disorder.  The 
veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions; 
thus, his statements regarding causation and diagnosis are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Accordingly, while the veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.

Accordingly, the Board finds that the claim for service 
connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Throat Cancer

In this case, the veteran's service treatment records are 
negative for any signs, symptoms, or diagnoses of throat 
cancer.  The July 1971 separation examination report 
indicates that missing tonsils was the only abnormality 
present in the veteran's mouth and throat.

Private surgical pathology of the veteran's right lymph node 
and neck in May 2000 uncovered clumps of atypical cells 
highly suspicious for metastatic carcinoma.  Private medical 
correspondence from M.S.P., M.D., dated in June 2000 
indicates that the veteran had a right neck mass.  A right 
basal tongue biopsy revealed a poorly differentiated squamous 
cell carcinoma.  A diagnosis of carcinoma of the oropharynx 
was given.  Further private treatment records show that the 
veteran received radiation therapy.

Based on the evidence of record, the Board finds that throat 
cancer was not caused by the veteran's active service on a 
direct basis.  As mentioned previously, the service treatment 
records are negative for throat cancer.  The first evidence 
of cancer in the evidence of record appears in 2000-nearly 
30 years after the veteran left active duty.  The passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability may be 
considered evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  Additionally, none of 
the competent evidence of record provides a link between the 
veteran's current cancer and his active service.  Without 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury, service 
connection cannot be granted on a direct basis.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Board has considered whether service connection for 
throat cancer could be established on a presumptive basis.  
To establish service connection for throat cancer on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  In this 
case, no medical evidence demonstrates that the veteran 
experienced throat cancer to a compensable level within a 
year after his discharge from active duty.  A VA examination 
performed in August 1971 did not reveal throat cancer.  
Therefore, service connection for throat cancer cannot be 
established on a presumptive basis.

Finally, the Board has carefully considered the veteran's 
assertion that his throat cancer was caused by exposure to 
herbicides (Agent Orange) during his active duty.  In this 
case, the claims file does not contain any evidence which 
definitively places the veteran in the Republic of Vietnam 
during the time period for which exposure to herbicides is 
legally presumed.  The National Personnel Records Center 
indicated that there is no evidence in the veteran's military 
file to substantiate any service in the Republic of Vietnam.

The Board notes that herbicides, including Agent Orange, were 
sprayed in areas of Thailand.  According to a letter from the 
Assistant Secretary of Defense dated January 6, 2003, records 
at the United States Army Center for Unit Records Research 
(USACURR) state that in 1964 and 1965, there was a large-
scale test program in Thailand to determine effectiveness of 
herbicide agents in defoliation of upland forest or jungle 
vegetation representative of Southeast Asia.  Also in 1964 
and 1965 at the  Replacement Training Center of the Royal 
Thai Army near Pranburi, Thailand, an extensive series of 
tests were conducted in collaboration with the Military 
Research and Development Center of Thailand to perform onsite 
evaluation of phytotoxic chemicals on vegetation in Southeast 
Asia.  Unfortunately, military records show that the veteran 
did not arrive in Thailand until 1970.  As the veteran did 
not serve on active duty in the specified areas of Thailand 
during the specific times when Agent Orange was sprayed, 
exposure to herbicides cannot be presumed.

Additionally, the Board notes that the following diseases are 
associated with herbicide exposure for purposes of 
presumption: chloracne or other acneform disease consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), certain 
soft-tissue sarcomas, and Diabetes Mellitus (Type II).  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  See 38 U.S.C.A. 
§ 1116(b)(1) (permitting the Secretary to determine by 
regulation diseases subject to the presumption in addition to 
those listed at 38 U.S.C.A. § 1116(a)(2)).

Based on studies by the National Academy of Sciences (NAS), 
the Secretary of the Department of Veterans Affairs 
(Secretary) has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 67 Fed. Reg. 42600 (2002).  
Therefore, as throat cancer is not on the list for which the 
Secretary has determined that service connection is 
warranted, by law the veteran's throat cancer cannot be 
presumed to have been incurred in service as a result of 
possible herbicide exposure.  38 U.S.C.A. 38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

General Law and Regulations-Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Therefore, the analysis in this decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided if it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

Duodenal Ulcer

730
5
Ulcer, duodenal:

Severe; pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite 
impairment of health
60

Moderately severe; less than severe but with 
impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four 
or more times a year
40

Moderate; recurring episodes of severe symptoms two 
or three times a year averaging 10 days in 
duration; or with continuous moderate 
manifestations
20

Mild; with recurring symptoms once or twice yearly
10
38 C.F.R. § 4.114, Diagnostic Code 7305 (2007)

The veteran was originally granted service connection for a 
duodenal ulcer in an October 1971 RO decision.  This decision 
was based on the veteran's service treatment records and the 
results of an August 1971 VA examination.

On VA examination in November 2001, the veteran reported that 
he took Prilosec once a day.  He had not experienced any 
vomiting, hematemesis, melena, constipation, or diarrhea.  He 
experienced abdominal pain after eating spicy foods.  The 
examiner observed positive bowel sounds and no signs of 
anemia.  The diagnosis was duodenal ulcer currently 
controlled by medication.

Private treatment records from December 2001 and January 2002 
reveal that the veteran experienced reflux.

During VA examination in September 2003, the veteran denied 
vomiting, hematemesis, melena, diarrhea, and constipation.  
He reported episodes of heartburn that was controllable while 
on medication.  The examiner observed bowel sounds in all 
four quadrants, and no signs of hepatosplenomegaly or 
hepatojugular reflux.  No signs of ulcer disease and no signs 
of anemia were noted.  A diagnosis of duodenal ulcer, 
unchanged from previous examination was listed.

In July 2004, an abdominal ultrasound was performed by a 
private physician to evaluate the veteran's complaints of 
abdominal pain.  The physician noted that it was an 
unremarkable ultrasound of the abdomen.  A November 2004 VA 
treatment record shows that the veteran did not report 
abdominal pain, nausea, vomiting, diarrhea, or constipation.  
The examiner noted that the veteran's duodenal ulcer was 
stable on Prevacid.

On VA examination in November 2005, the veteran denied any 
vomiting, melena, circulatory disturbance, diarrhea, 
constipation, episodes of colic, nausea, and vomiting.  
Objectively, bowel sounds were noted in all four quadrants.  
On palpation, all four quadrants were non-tender.  No signs 
of hepatosplenomegaly, hepatojugular reflux, weight loss, or 
anemia were found.  The diagnosis was duodenal ulcer, 
unchanged from previous examination.

A VA follow-up record from March 2006 reveals no abdominal 
pain, nausea, vomiting, diarrhea, or constipation.  Audible 
bowel sounds without hepatosplenomegaly or palpable masses 
were noted.  The doctor found that the veteran's duodenal 
ulcer was stable on Prevacid.

Based on a review of the evidence of record, the Board finds 
that a rating in excess of 10 percent for duodenal ulcer is 
not warranted at any time during the period of this appeal.  
The Board observes that the veteran takes daily medication 
for his ulcer, and VA examiners have noted that the veteran's 
ulcer is stable on medication.  Overall, the symptoms 
described during the VA examinations can best be 
characterized as mild.  There is no evidence of continuous 
moderate manifestations or recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration to warrant a rating in excess of 10 percent at any 
time during the period of appeal.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2007).

The Board also finds that the evidence of record does not 
support submission of the file for extraschedular 
consideration of the duodenal ulcer.  There is no evidence of 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization, related to the service-connected duodenal 
ulcer that would take the veteran's case outside the norm so 
as to warrant an extraschedular rating.  The objective 
findings of physical impairment are well documented.  
However, there is no evidence of prolonged medical treatment 
requiring absence from work or marked interference with 
employment due solely to the veteran's service-connected 
duodenal ulcer.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321 for extraschedular evaluation of the 
veteran's duodenal ulcer, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

Skin Disorder

The schedular criteria by which skin disorders are rated were 
revised since the veteran initiated his appeal.  The revised 
criteria have been in effect since August 30, 2002.  67 Fed. 
Reg. 49,590-49,599 (July 31, 2002).  As such, the version 
most favorable to the veteran will apply, absent 
congressional intent to the contrary.  See Dudnick v. Brown, 
10 Vet. App. 79 (1997).

780
6
Dermatitis or eczema:

With ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, 
or exceptionally repugnant
50

With exudation or itching constant, extensive 
lesions, or marked disfigurement
30

With exfoliation, exudation or itching, if 
involving an exposed surface or extensive area
10

With slight, if any, exfoliation, exudation or 
itching, if on a non-exposed surface or small area
0
38 C.F.R. § 4.118, Diagnostic Code 7806 (effective prior to 
August 30, 2002).

780
6
Dermatitis or eczema:

More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period
60

20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period
30

At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period
10

Less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more 
than topical therapy required during the past 12-
month period
0

Or rate as disfigurement of the head, face, or neck 
(DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.

38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).

The veteran was originally granted service connection for a 
skin disorder with a noncompensable evaluation in an 
October 1971 RO decision.  This decision was based on the 
veteran's service treatment records and the results of an 
August 1971 VA examination.  In June 1973, the evaluation was 
increased to 30 percent, and in September 1976, the 
evaluation was reduced to a noncompensable status.  The 
June 1973 and September 1976 decisions were based on the 
results of corresponding VA examinations.

A private treatment note from April 2001 indicates that the 
veteran had eczema.  On VA examination in November 2001, the 
examiner noted two 1.0 centimeter (cm) erythematous coin 
lesions on the veteran's left arm and chest.  Fungal scaling 
was on the veteran's fingertips.  No signs of ulceration, 
exfoliation, or crusting were observed.  The examiner stated 
that the veteran did not have erythema multiforme at that 
time, but it appeared that the veteran had a dermatophytosis 
of his fingertips.

The veteran complained to a VA physician in July 2002 that he 
had a recurrent rash for the previous 30 years.  The 
physician noted round erythema with clearing center on the 
veteran's bilateral upper thighs.  A diagnosis of skin rash, 
erythema multiforme was given.

Private medical correspondence from R.S.K., M.D., Ph.D., 
dated in July 2002 indicates that the veteran experienced a 
rash approximately two times per year with symmetrical 
swelling of his upper and lower extremities.  Dr. K. stated 
that the only residual eruption was erythematous ovals on 
both posterior thighs.  The left posterior thigh lesion 
measured 15 cm by 12 cm, and the right posterior thigh lesion 
measured 14 cm by 7 cm.  No current lesions were observed on 
the veteran's upper extremities.

Additional private treatment notes from November 2002 through 
June 2005 show the presence of chronic erythema multiforme, 
described in February 2005 as a rash on the arms and legs.

A VA treatment note from July 2003 reveals a rash on the 
veteran's left posterior thigh.  The examiner said it was an 
erythematous plaque.  The veteran had been treating it with 
cortisone.  In February 2004, the veteran complained to a VA 
examiner of lesions on his head and changes in his nails.  
The examiner stated that the veteran had scaly lesions on his 
head hypertrophic nail changes.  Seborrheic dermatitis of the 
head and tinea unguuim of the fingernails were diagnosed.  A 
June 2005 VA note documents the presence of a rash on the 
veteran's right upper buttock.  The examiner observed that 
the rash was red and similar to eczema.

On VA examination in November 2005, the veteran stated that 
he got a skin rash about twice a year that would last for 
about three weeks.  He said that he previously experienced 
the rash in March 2005.  At the November 2005 examination, 
the physician found no signs of skin lesions.  It was noted 
that the rash currently covered zero percent of the veteran's 
total body area and zero percent of the exposed area.  No 
scarring, disfigurement, acne, or chloracne was present.  The 
diagnosis given was rash, unchanged from previous 
examination.  The examiner opined that it did not affect the 
veteran's occupation or daily activity.

At a VA follow-up visit in March 2006, the examiner noted a 
mild erythematous rash on the right buttock with scratch 
marks.  It was said to be an eczema-like lesion that would 
appear about three times a year.  The examiner suggested that 
the veteran try a topical steroid cream.

Based on a review of the evidence of record, the Board finds 
that a rating in excess of 10 percent for a skin disorder is 
not warranted at any time during the period of this appeal 
under either the old or new criteria for evaluating eczema 
and skin disorders.  The private treatment records and VA 
treatment records indicate that the veteran's rash appears 
approximately two to three times a year.  There is no 
evidence of constant, extensive lesions, or marked 
disfigurement at any time during the period of appeal as is 
required for a rating in excess of 10 percent under the old 
rating criteria.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective prior to August 30, 2002).  Additionally, the 
private and VA treatment records do not show that the 
veteran's rash affects 20 to 40 percent of the entire body or 
20 to 40 percent of his exposed areas.  While the March 2006 
VA examiner suggested that the veteran try a topical steroid 
cream, there is no evidence that the veteran has been 
prescribed systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more during any given 12-month period during the time of 
appeal.  Therefore, a rating in excess of 10 percent is not 
warranted under the present rating criteria.  See 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2007).

The Board also finds that the evidence of record does not 
support submission of the file for extraschedular 
consideration of the skin disorder.  There is no evidence of 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization, related to the service-connected skin 
disorder that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  There is no 
evidence of prolonged medical treatment requiring absence 
from work or marked interference with employment due solely 
to the veteran's service-connected skin disorder.  In fact, 
the November 2005 VA examiner opined that the disorder did 
not affect the veteran's occupation or daily activity.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321 for extraschedular evaluation of the veteran's skin 
disorder, is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

Anxiety Neurosis

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.
70
?
?
?
61
Some mild symptoms (e.g., depressed mood and mild 

